Citation Nr: 9924184	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left elbow ulna 
nerve entrapment secondary to service-connected left 
acromioclavicular joint disorder.

2.  Entitlement to an increased rating for post-operative 
residuals of a left acromioclavicular separation, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1970 with periods of inactive duty training between 
August 1991 and March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The RO notified the veteran in November 1998 that his appeal 
had been certified to the Board.  In reviewing the record, 
the Board observes that the RO received additional relevant 
evidence in support of his claim thereafter.  The RO 
forwarded the evidence to the Board, which received it in 
March 1999.  Additional pertinent evidence submitted within 
ninety days following certification and transfer of an appeal 
to the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
the benefit sought on appeal may be allowed without such 
referral or the veteran or representative expressly waives 
the procedural right to such a referral either in writing or 
in the record of the hearing on appeal.  38 C.F.R. § 20.1304 
(1998).  The veteran has not waived his right to RO 
consideration of the new evidence.

The additional evidence also indicates that there are 
pertinent VA treatment records which have not been associated 
with the claims folder.  In particular, the Board notes that 
electromyography (EMG) was reportedly done in June 1998 but 
the report of this EMG is not of record.  The Board also 
notes that the most recent VA compensation examination of the 
veteran's left shoulder was in March 1998.  Subsequent VA 
outpatient records show that the veteran reported the onset 
of severe left shoulder pain in November 1998 and that he was 
subsequently found to have impingement syndrome.

Although medical evidence of left ulnar nerve entrapment at 
the elbow is of record, there is no medical evidence of 
record suggesting that the entrapment is etiologically 
related to service or the service-connected left shoulder 
disability.

Finally, the Board notes that the RO has not adjudicated the 
veteran's claim for a total rating based on unemployability 
due to service-connected disability because it was not 
associated with the claims folder until after the claims 
folder was forwarded to the Board.


In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to the issues on appeal.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.  These should include 
copies of the EMG report dated in June 
1998 and any other VA treatment records 
dated subsequent to March 1998.

2.  The veteran should be requested to 
submit medical evidence, such as a 
statement from a physician, supportive of 
his contention that entrapment of the 
left ulnar nerve at the elbow is 
etiologically related to service or his 
service-connected left shoulder 
disability.

3.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment 
associated with the service-connected 
disability of the left acromioclavicular 
joint.  All indicated studies should be 
performed.  Tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and any functional loss 
due to pain.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and express this, if feasible, in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The examiner 
should specifically indicate whether 
impingement syndrome of the left shoulder 
is present and, if so, the examiner 
should identify the manifestations 
thereof.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be provided.  
The claims folder must be made available 
to the examiner for review.

4.  Then, the RO should undertake any 
other indicated development, to include 
any other indicated specialist 
examination.  The RO should then 
readjudicate the issues on appeal and 
adjudicate the claim for a total rating 
based on unemployability due to service-
connected disability.  If the benefit 
sought on appeal are not granted to the 
veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be given an appropriate 
opportunity to respond thereto.  The 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



